Citation Nr: 1023582	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-27 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on various periods of active duty from 
September 1953 to June 1970, including service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO dated 
in February 2008.  

Of preliminary importance, because the claim for a higher 
rating for the service-connected type II diabetes mellitus 
involves a request for a higher rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By way of procedural background, in a February 2008 rating 
decision, the RO granted service connection for type II 
diabetes mellitus with hypertension and mycotic toenails, 
bilateral, and assigned a 20 percent evaluation, effective 
May 11, 2006.  

In March 2008, the Veteran was afforded a VA peripheral 
nerves examination, the report of which reflects that he has 
peripheral neuropathy of the right lower extremity, left 
lower extremity, right upper extremity and left upper 
extremity all as a consequence of his service-connected 
diabetes mellitus.  In a May 2008 rating decision, the RO 
awarded separate 10 percent ratings for his peripheral 
neuropathy of the right upper extremity, right lower 
extremity and left lower extremity, each effective January 3, 
2008.  Although the RO granted service connection for the 
Veteran's peripheral neuropathy of the left upper extremity, 
it determined that a compensable evaluation was not 
warranted.  

As the RO pointed out in the July 2008 Statement of the Case 
(SOC), when evaluating the severity of a Veteran's diabetes 
mellitus, in addition to considering the criteria set forth 
in Diagnostic Code 7913, compensable diabetic complications 
are rated separately.  See Diagnostic Code 7913, Note 1.

The Veteran was most recently examined for his diabetes 
mellitus in January and March 2008, and in May 2010 he 
reported that the condition had worsened since that time and 
now requires insulin, a restricted diet and regulation of 
activities.  As such, the Board has no discretion and must 
remand this claim to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his diabetes mellitus 
type II disability.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

The Veteran receives regular care for his diabetes mellitus 
at VA, and the most recent VA treatment records associated 
with the claims folder are dated in November 2008.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the United States Court of Appeals 
for Veterans Claims (Court) held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  As such, attempts should be 
made to obtain VA clinical records pertaining to treatment 
that are dated since November 2008.

Accordingly, the case is REMANDED for the following action:

1.   The RO obtain VA medical records 
pertaining to the Veteran that are dated 
since November 2008.  

2.  After any available records are added 
to the claims file, the RO should schedule 
the Veteran for a VA diabetes mellitus 
examination to ascertain the severity of 
his diabetes mellitus.  The claims folder 
should be made available and reviewed by 
the examiner.  

The examiner should fully describe all 
symptoms and manifestations of the 
Veteran's diabetes mellitus.  The examiner 
must specifically state whether treatment 
of Veteran's diabetes mellitus requires 
insulin, a restricted diet, and/or 
regulation of activities; the examiner 
should also determine whether the 
Veteran's diabetes mellitus causes 
episodes of either ketoacidosis or 
hypoglycemic reactions that require one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider.  
In addition, the examiner must comment on 
the severity of the Veteran's peripheral 
neuropathy of his right upper extremity, 
left upper extremity, right lower 
extremity and left lower extremity.  The 
rationale for any opinion expressed should 
be provided in a legible report.

3. Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim for increase in light 
of all the evidence of record.  In doing 
so, the RO must again specifically 
consider whether a separate compensable 
rating is warranted for the Veteran's 
peripheral neuropathy of the left upper 
extremity.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to that Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

